Case 1:20-cv-22161-RNS Document 5 Entered on FLSD Docket 06/16/2020 Page 1 of 3



                              United States District Court
                                        for the
                              Southern District of Florida

  Pamela Taylor, Plaintiff,              )
                                         )
  v.                                     )
                                         ) Civil Action No. 20-22161-Civ-Scola
  Royal Caribbean Cruises Ltd.,          )
  Defendant.                             )
                             Order Striking Complaint
         This matter is before the Court on an independent review of the record.
 This maritime tort action arises from injuries allegedly sustained by Plaintiff
 Pamela Taylor when she tripped and fell while a passenger aboard a ship
 operated by Defendant Royal Caribbean Cruises Ltd. (“RCC”). (Compl., ECF No.
 1.) In her complaint, Taylor asserts one count labeled “Negligence” against RCC,
 but she alleges at least nine ways in which RCC breached its duty of care or was
 otherwise negligent. (Id. at ¶¶ 25-27.) These “breaches” raise numerous distinct
 theories of liability, including for negligently creating or allowing a dangerous
 condition, negligent failure to warn, negligent failure to maintain the subject
 area, and negligent failure to follow certain policies. (Id.)
          “Courts in the Eleventh Circuit have little tolerance for shotgun
 pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir.
 2018). They violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste
 scarce judicial resources, inexorably broaden the scope of discovery, wreak
 havoc on appellate court dockets, and undermine the public’s respect for the
 courts.” Id. (quotations and alterations omitted). When presented with a shotgun
 pleading, a district court “should strike the pleading and instruct counsel to
 replead the case—if counsel could in good faith make the representations
 required by Fed. R. Civ. P. 11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348,
 1357-58 (11th Cir. 2018) (“This is so even when the other party does not move
 to strike the pleading”). One type of shotgun pleading is where a complaint fails
 to “separate[] into a different count each cause of action or claim for relief.”
 Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23, n.13 (11th
 Cir. 2015). The complaint here is this type of shotgun pleading.
         Taylor’s “negligence” count attempts to cram multiple, distinct theories of
 liability into one claim. (ECF No. 1 at ¶¶ 25-27.) At the same time, many of the
 purported breached duties are redundant. For example, the Court can discern
 no meaningful distinction between RCC’s purported negligence for failure to
 provide “a reasonable and safe means to [exit] the vessel” and its purported
Case 1:20-cv-22161-RNS Document 5 Entered on FLSD Docket 06/16/2020 Page 2 of 3



 negligence for “[f]ailing to provide a safe and level walking area on the gangway
 when exiting the vessel.” (See id. at ¶ 25.e., ¶ 25.g.)
        To the extent each theory is a separate cause of action, each must be
 asserted independently and with supporting factual allegations. 1 See Garcia v.
 Carnival Corp., 838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012) (Moore, J.)
 (dismissing maritime negligence claim that “epitomizes a form of ‘shotgun’
 pleading,” where the plaintiff alleged that Defendant owed a duty of “reasonable
 care under the circumstances,” and then “proceed[ed] to allege at least twenty-
 one ways in which Defendant breached this duty”); Brown v. Carnival Corp., 202
 F. Supp. 3d 1332, 1338 (S.D. Fla. 2016) (Ungaro, J.) (“Simply alleging that
 Carnival owed Plaintiff a duty of ‘reasonable care’ in a conclusory fashion, while
 also pleading [“forty-one”] alleged breaches that purport to impose a heightened
 duty upon Carnival, is not sufficient to state a valid negligence claim under
 maritime law,” and holding that “the burden will remain on Plaintiff to review
 her Complaint and ensure that each factual allegation is supported by law and
 plausible facts, and is alleged in good faith.”); Gayou v. Celebrity Cruises, Inc.,
 No. 11-23359-Civ, 2012 WL 2049431, at *5-*6, n.2 (S.D. Fla. June 5, 2012)
 (Scola, J.) (ordering plaintiff to amend complaint to “separately allege an
 independent count” for various theories of liability that were lumped into a single
 maritime negligence claim); Flaherty v. Royal Caribbean Cruises, Ltd., No. 15-
 22295, 2015 WL 8227674, *3 n.3 (S.D. Fla. Dec. 7, 2015) (Lenard, J.) (same);
 Doe v. NCL (Bahamas) Ltd., 2016 WL 6330587, at *3 (S.D. Fla. Oct. 27, 2016)
 (Ungaro, J.) (holding that Plaintiff’s “boilerplate allegations” of breach of duty
 failed to state a claim for negligent hiring and retention, training and supervision
 under maritime law, and ordering Plaintiff to “allege each of these three claims
 in separate Counts” in an amended complaint (emphasis in original)); Ciethami
 v. Celebrity Cruises, Inc., 207 F. Supp. 3d 1345, 1349-50 (S.D. Fla. 2016)
 (Williams, J.) (holding that maritime negligence claim failed Rule 8(a), where the
 Plaintiff’s “shotgun-style recitation[]” of “34 breaches of duty,” “without any
 factual context,” makes “any meaningful assessment of her claims difficult”);
 Gharfeh v. Carnival Corp., No. 17-20499, 2018 WL 501270, at *3, *6-*7 (S.D. Fla.
 Jan. 22, 2018) (Goodman, Mag. J.) (dismissing maritime negligence count that
 “improperly commingles claims” as an “impermissible shotgun pleading”);
 Gharfeh v. Carnival Corp., 309 F. Supp. 3d 1317, 1333, n.7 (S.D. Fla. 2018)
 (Goodman, Mag. J.) (dismissing negligence claim where Plaintiff “has done little
 more than assert fact-free, wholly conclusory, boilerplate allegations” and


 1For example, the facts supporting Taylor’s claim that RCC failed to warn the Plaintiff will likely
 be distinct from the facts supporting Taylor’s claim that RCC failed to maintain the area in a
 reasonably safe condition.
Case 1:20-cv-22161-RNS Document 5 Entered on FLSD Docket 06/16/2020 Page 3 of 3



 requiring in any amended pleading that the plaintiff “allege facts, not merely
 labels and boilerplate conclusions”); Ward v. Carnival Cruises, No. 17-24628,
 2019 WL 342027, at **2-3, n.1, n.2 (S.D. Fla. Jan. 28, 2019) (Scola, J.) (collecting
 cases). Further, Taylor must eliminate any redundant allegations.
       Accordingly, the Court strikes the complaint, (ECF No. 1), as a shotgun
 pleading. Taylor may file an amended complaint by June 23, 2020, provided it
 complies with this order, Federal Rules of Civil Procedure 8(a) and 10(b), and the
 Iqbal/Twombly standard.
       Taylor is forewarned that failure to comply with this order may result in
 the dismissal of this case with prejudice or other appropriate sanctions. See
 Jackson, 898 F.3d at 1358-59 (instructing that “if the plaintiff fails to comply
 with the court’s order—by filing a repleader with the same deficiency—the court
 should strike his pleading or, depending on the circumstances, dismiss his case
 and consider the imposition of monetary sanctions.” (quotations omitted)).
       Done and ordered in Miami, Florida on June 16, 2020.


                                              Robert N. Scola, Jr.
                                              United States District Judge
